Case 2:06-cr-00478-WJM Document 36 Filed 01/27/21 Page 1 of 2 PageID: 234

PROB 12B
(12/20)

                               United States District Court
                                                    for
                                       District of New Jersey
           Request for Modifying the Conditions or Term of Supervision
                          with Consent of the Offender
                            (Probation for,,, 49, Waiver off-fearing is Attached)

              RESTRICTED ACCESS DOCUMENT
Name of Offender: Kenneth Graham                                                            Cr.: 06-00478-001
                                                                                             PACTS #: 45333

Name of Sentencing Judicial Officer:    THE HONORABLE WILLIAM J. MARTINI
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 06/27/2007

Original Offense:   Count 1: Bank Robbery
                    Count 2: Use of Firearm to Commit a Crime of Violence

Original Sentence: 204 months imprisonment, 60 months supervised release

Special Conditions: Mental Health Treatment, Financial Disclosure, No New Debt/Credit, Restitution,
Special Assessment

Type of Supervision: Supervised Release                          Date Supervision Commenced: 11/03/2020

                                   PETITIONING THE COURT

E    To extend the term of supervision for         years, for a total term of_____ years.

F    To modify the conditions of supervision as follows:

        RESTITUION:

       Kenneth Graham is ordered to pay restitution in the amount of $50,404.50. Restitution shall be
       made payable in monthly payments of no less than $25.

                                                 CAUSE

According to an Offender Payment Enhanced Report Access (OPERA) inquiry, Mr. Graham satisfied his
$200 special assessment fee and 5775 towards his restitution while incarcerated at the Bureau of Prisons.
The remaining balance is $49,629.50.

Mr. Graham is presently unemployed and resides with his cousin. He has no income at this time. In order
to assist Mr. Graham in gaining compliance with his restitution order, we are respectfully requesting a
modification to set a modest payment schedule. Should Mr. Graham have significant changes to his income,
we will request a modification to increase his payments accordingly. Mr. Graham has consented to this
modification and signed a Waiver of Hearing to Mod’ Conditions of Supervised Release, attached for
Your Honor’s review.
 Case 2:06-cr-00478-WJM Document 36 Filed 01/27/21 Page 2 of 2 PageID: 235

                                                                                         Prob 12B page 2
                                                                                                 —




                                                                                          Kenneth Graham


                                                     Respectfully submitted,

                                                     SUSAN M. SMALLEY, Chief
                                                     U.S. Probation Officer



                                                      By:   IVETIELIS PEREZ
                                                            Senior U.S. Probation Officer

 / ip

 APPROVED:




 Suzanne Ldi-.iVtwttütez               Ci/21f2e21
 SUZAM’TE GOLDA-MARTINEZ                      Date
 Supervising U.S. Probation Officer

 THE COURT ORDERS:

 t The Extension of Supervision as Noted Above
he Modification of Conditions as Noted Above (as recommended by the Probation Office)
 fl No Action
 fl Other


                                                             Si   -   at e of Judicial Officer
